                  Case 2:20-cr-00105-JCC Document 87 Filed 11/23/20 Page 1 of 4




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR20-0105-JCC
10                              Plaintiff,                     PROTECTIVE ORDER
11           v.                                                RESTRAINING CERTAIN
                                                               FORFEITABLE PROPERTY
12   KENNETH WARREN RHULE and
     KENNETH JOHN RHULE,
13
                                Defendants.
14

15
             This matter comes before the Court on the Government’s motion for a protective order to
16
     restrain forfeitable property (Dkt. No. 72) and motion for entry of a second protective order
17
     restraining certain forfeitable property (Dkt. No. 81). Neither defendant objects to the Court
18
     entering the protective orders. (See Dkt. Nos. 78, 79, 82.) Having thoroughly considered the
19
     parties’ briefing and the relevant record, the Court hereby GRANTS the motions.
20
     The Government seeks to restrain the following property:
21
        1.    The following property, seized on or about March 10, 2020, from KENNETH
22
              WARREN RHULE’s residence in Bothell, Washington:
23
                  a) One 2016 Dark Gray Tesla Model S, VIN: 5YJSA1E22FF117465, bearing
24
                     Washington State License Plate BOS0948;
25                b) Approximately 89 silver bars and coins;
26                c) Approximately 12 Louis Vuitton, Prada, or Gucci handbags;

     PROTECTIVE ORDER RESTRAINING CERTAIN
     FORFEITABLE PROPERTY
     CR20-0105-JCC
     PAGE - 1
             Case 2:20-cr-00105-JCC Document 87 Filed 11/23/20 Page 2 of 4




              d) One Hamilton Luxury Watch, Khaki Aviation X-Wind Auto Chrono; and
 1
              e) Approximately $42,000 in U.S. Currency.
 2
        2.   Approximately $593 in U.S. currency, seized on or about March 10, 2020, from
 3
             KENNETH WARREN RHULE in or around Bothell, Washington.
 4      3.   The following property, seized on or about March 10, 2020, from KENNETH JOHN
 5           RHULE’s residence in Monroe, Washington:

 6            a) Approximately 5.12094153 bitcoin; and
              b) Approximately 23.46324478 bitcoin.
 7
        4.   One 2015 Black GMC Sierra pick-up truck with topper and lift kit,
 8
             VIN: 1GT12ZE86FF149097, bearing Washington State License Plate C30354L, seized
 9
             on or about March 10, 2020.
10      5.   The following property, seized on or about March 13, 2020, from the aforementioned
11           GMC Sierra pick-up truck:
12            a) Approximately $32,339.00 in U.S. Currency;
              b) One Western Union money order in the amount of approximately $499 in U.S.
13
                  funds;
14
              c) Two American Express gift cards with a combined value of approximately
15
                  $250.83 in U.S. funds; and
16            d) One Gray and Black Men’s Gucci Shoulder Bag.
17      6.   One Cessna P210N, with registration number N21LT and serial number P21000216,
18           and associated flight and maintenance logbooks and documents, seized on or about

19           May 4, 2020, in or about Snohomish, Washington.
        7.   Approximately $10,000 in U.S. currency, seized on or about July 14, 2020, from
20
             KENNETH JOHN RHULE in or around Honolulu, Hawaii.
21
        8.   A Smith and Wesson M&P 9mm handgun, serial number DTV6454.
22      9.   The real property commonly known as 29428 181st Street SE, Monroe, Washington
23           98272, Snohomish County, Parcel No. 27081800202100 and all of its buildings,
24           improvements, appurtenances, fixtures, attachments and easements, more particularly

25           described as:
                  LOT 12, AS SHOWN ON SURVEY RECORDED IN VOLUME 14 OF
26
                  SURVEYS, PAGE 107, UNDER SNOHOMISH COUNTY RECORDING NO.
     PROTECTIVE ORDER RESTRAINING CERTAIN
     FORFEITABLE PROPERTY
     CR20-0105-JCC
     PAGE - 2
                   Case 2:20-cr-00105-JCC Document 87 Filed 11/23/20 Page 3 of 4




                        8107085004, RECORDS OF SNOHOMISH COUNTY, WASHINGTON,
 1                      BEING LOCATED IN SECTION 18, TOWNSHIP. 27 NORTH, RANGE 8
 2                      EAST, W.M, IN SNOHOMISH COUNTY, WASHINGTON;

 3      10.        The real property located at 29424 181st Street SE, Monroe, Washington 98272,

 4                 Snohomish County, Parcel No. 27081800200200, and all of its buildings,
                   improvements, appurtenances, fixtures, attachments and easements, more particularly
 5
                   described as:
 6
                        LOT 11, AS SHOWN ON SURVEY RECORDED IN VOLUME 14 OF
 7                      SURVEYS, PAGE 107, UNDER SNOHOMISH COUNTY RECORDING NO.
                        8107085004, RECORDS OF SNOHOMISH COUNTY, WASHINGTON,
 8                      BEING LOCATED IN SECTION 18, TOWNSHIP. 27 NORTH, RANGE 8
                        EAST, W.M, IN SNOHOMISH COUNTY, WASHINGTON;
 9

10      11.        The following property, seized on or about March 10, 2020, from KENNETH JOHN
                   RHULE’s residence in Monroe, Washington:
11
                    a) Approximately $2,500 in U.S. Currency;
12
                    b) Approximately $430 in U.S. Currency;
13
                    c) 2 Rolex Watches;
14                  d) 37 Collector Sports Cards;
15                  e) 59 Various Collector Coins; and
16                  f) Various Collector Stamps and Envelopes.

17            The Court, having reviewed the papers and pleadings filed in this matter, including the
     United States’ Motions and supporting declaration of Drug Enforcement Administration Special
18
     Agent (“SA”) Anthony Morales, hereby FINDS entry of a protective order restraining the above-
19
     identified property (hereafter, the “Subject Property”) is appropriate because:
20            •     The United States gave notice of its intent to pursue forfeiture in the Indictment filed
21                  on August 5, 2020 (Dkt. No. 31);
22            •     Based on the facts set forth in SA Morales’s declaration, there is probable cause to
23                  believe the Subject Property is subject to forfeiture in this case; and

24            •     To ensure the Subject Property remains available for forfeiture, its continued
                    restraint, pursuant to 21 U.S.C. § 853(e)(1) is appropriate.
25
              //
26
              //
     PROTECTIVE ORDER RESTRAINING CERTAIN
     FORFEITABLE PROPERTY
     CR20-0105-JCC
     PAGE - 3
              Case 2:20-cr-00105-JCC Document 87 Filed 11/23/20 Page 4 of 4




     NOW, THEREFORE, THE COURT ORDERS:
 1
        1. The United States’ request for a protective order restraining the Subject Property pending
 2
           the conclusion of this case is GRANTED; and
 3
        2. The Subject Property, other than the real property, shall remain in the custody of the
 4         United States, and/or its authorized agents or representatives, pending the conclusion of
 5         criminal forfeiture proceedings and/or further order of this Court.

 6      3. The real property, identified in paragraphs 9 and 10, shall remain under restraint by the
           United States, and/or its authorized agents or representatives, pending the conclusion of
 7
           criminal forfeiture proceedings and/or further other of this Court.
 8
           IT IS SO ORDERED.
 9
           DATED this 23rd day of November 2020.
10

11

12

13
                                                         A
                                                         John C. Coughenour
14                                                       UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

     PROTECTIVE ORDER RESTRAINING CERTAIN
     FORFEITABLE PROPERTY
     CR20-0105-JCC
     PAGE - 4
